Citation Nr: 0004685	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-06 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  He also served as a member of a reserve component for 
eight years, six months, and four days, including a period of 
active duty for training (ACDUTRA) from May 9 to May 23, 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1998 RO decision which denied 
service connection for residuals of a low back injury.


FINDING OF FACT

Medical evidence has been presented which tends to link 
current low back disability with in-service injury.


CONCLUSION OF LAW

The claim of service connection for residuals of a low back 
injury is well grounded.  38 U.S.C.A. §§ 101(23), 101(24), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that the veteran 
has a low back disability that is the result of a May 1981 
jeep accident that occurred while the veteran served on 
ACDUTRA.  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 U.S.C.A. §§ 101(23), 101(24), 106, 1110 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In the veteran's case, reserve component personnel records 
show that he had a period of ACDUTRA from May 9 to May 23, 
1981.  Medical records for that period include a sick slip 
and treatment record, dated May 15, 1981, which show that the 
veteran complained of an injury to his back.  It was reported 
on examination that muscle tenderness was observed in the 
mid-lower back.  A bruised muscle in the mid-lower back was 
diagnosed.  These records also indicate that the veteran was 
told to refrain from heavy lifting for 24 hours.  Reserve 
component medical records, including periodic examinations 
dated in August 1977, December 1979, February 1982, and 
September 1984, are negative for complaints, diagnoses, 
and/or treatment for a low back disability.

Private treatment records, dated from November 1981 to April 
1997, VA treatment records, dated from June 1996 to November 
1997, including a June 1996 VA examination report, and an 
April 1996 Social Security Administration (SSA) disability 
award, were received by the RO.  These records show the 
veteran's complaints and/or treatment for low or middle back 
pain as early as 1993.  January 1993 private treatment 
records from Capetear Memorial Hospital show the veteran's 
complaints, diagnoses, and/or treatment for a back strain.  
(These records indicate that the veteran's symptoms were in 
the center of his back.)  See also Wilmington Primary Care, 
P.A., treatment record dated in June 1996 and VA examination 
report dated in June 1996; J. Thaddeus Coin, Ph.D., M.D., 
note dated in April 1997; and VA treatment records dated in 
June 1997, July 1997, and October 1997.  The diagnoses, 
starting in May 1997, were degenerative joint disease and/or 
arthritis.  See VA lumbosacral spine x-rays dated in May 
1997.  In addition, Dr. Coin's April 1997 note entitled 
"Return to Work or School" included the following language:  
"[l]ow back pain secondary to injury from service duty. . . 
I will opt to have him f[ollow]/u[p] at the (VA) Center since 
this is a service related injury. . ."  

Three lay statements from individuals who served with the 
veteran in the National Guard in 1981, dated from May 1998 to 
August 1998, were also received by the RO.  Specifically, a 
May 1998 statement indicates that the veteran fell from a 
jeep during a May 1981 period of ACDUTRA, and thereafter 
complained of back pain.  

The other two statements were from fellow reservists who 
served with the veteran at the time he was thrown from the 
jeep.  Specifically, they reported that the incident occurred 
during a two-week period of training in the summer and, 
following the incident, the veteran complained of back pain, 
and needed help performing his job.  

The veteran testified at a personal hearing at the RO in 
November 1998.  He reported that he had not had any low back 
problems before his injury in May 1981.  He testified that, 
in May 1981, while coming back from the missile range, he was 
ridding in the back of a jeep when it swerved suddenly and he 
was thrown out of it, landing on his back.  When he stood up, 
he experienced a burning/stinging sensation in his back.  He 
thereafter reported to the first aid station for treatment 
either that same day or the next morning.  He was treated 
with muscle relaxants and 24 hours of rest.  He testified 
that for the remainder of the summer training he was on light 
duty driving the jeep and had help loading missiles to avoid 
straining his back.  Thereafter, the next time he experienced 
a problem with his low back was in 1985.  However, from 1985 
to 1993, the muscle relaxants and painkillers he had taken 
for other injuries masked his adverse symptomatology.  In 
1993, because of low back pain, he had to go to the hospital.  
Specifically, he had a throbbing sensation in the center of 
his back that radiated down to his right hip.  The throbbing 
was in the same location as his 1981 back injury.  Since that 
time he had experienced low back pain every day, but 
especially when he first awakened and with any activities 
that required bending or driving.  Lastly, the veteran 
testified that his job related cervical spine injury, for 
which he received SSA disability, did not affect his low 
back, but caused a different type of pain.

Given the lay statements regarding the veteran's in-service 
injury and the medical opinion provided by Dr. Coin, the 
Board finds that the veteran has met his burden of submitting 
a well-grounded claim.  Medical evidence has been presented 
showing current low back disability, a disability which Dr. 
Coin appears to relate to the in-service injury about which 
the veteran testified.  Although it is not entirely clear 
that Dr. Coin was not merely repeating the veteran's own 
history, a liberal reading of the April 1997 statement leads 
the Board to conclude that Dr. Coin had 

introduced his own medical opinion regarding the etiology of 
the current problems experienced by the veteran.  
Consequently, the Board finds that the claim of service 
connection is well grounded.  Caluza, supra.


ORDER

The claim of service connection for residuals of a low back 
injury is well grounded; to this extent, the appeal is 
granted.


REMAND

In light of the finding above that the veteran's claim is 
well grounded, the Board finds that further action is 
required in order to fulfill VA's duty to assist.  
38 U.S.C.A. § 5107.  While Dr. Coin relates low back pain to 
the in-service back injury experienced by the veteran, it is 
not clear whether Dr. Coin felt that the pain was the result 
of arthritis, disc disease, some other low back debility, or 
a combination of such problems.  Additionally, it does not 
appear that Dr. Coin has had the advantage of forming an 
opinion based on the entire evidentiary record.  
Consequently, in order to clarify the points raised by Dr. 
Coin's estimate of the etiology of the veteran's low back 
pain, and to pinpoint the specific process(es) underlying the 
pain, further evidentiary development is required.  

This case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should ensure that all VA 
treatment records not previously obtained 
are associated with the claims file.

2.  The veteran should thereafter be 
scheduled for orthopedic and neurologic 
evaluations.  The examiner(s) 

should be asked to review the claims 
file, examine the veteran and provide an 
opinion as to the exact nature of each 
low back disability experienced by the 
veteran.  For each such disability 
identified, the examiner(s) should state 
the medical probabilities that such a 
problem is attributable to military 
service, especially to the May 1981 
injury as described by the veteran.  All 
findings, opinions, and bases therefor 
should be set forth in detail.  Opinions 
regarding the relationship to military 
service should be explained in light of 
Dr. Coin's April 1997 opinion.  

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained, or lack thereof.  If 
the benefit sought by the veteran is 
denied, a supplemental statement of the 
case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice, but he is free to 
supplement the record with additional evidence and/or 
argument.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this remanded 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



